DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 was filed after the mailing date of the first action on the merits on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 8, and 15 have been amended in the response filed on April 20, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8, and 15 recite: “applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, respectively”. Although providing literal support throughout the disclosure, applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[0035] This product identification model (data fusion) 250 can be an algorithm which fuses together the received reports and can adjust probability weights from one or more of the analyses based on the reports from other analyses.

Although disclosing applying a probability weight, the disclosure does not adequately describe how a probability weight is applied to one or more instances of a second type of data and one or more instances of a first type of data. Rather, the disclosure describes adding a probability weight to one or more analyses and adding weights to context data. Applicant’s failure to disclose “applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, respectively” raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15, and therefore are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite: “applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, respectively”. “Applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, respectively” renders the claim indefinite because it is unclear how the probability weights are applied to the one or more instances of the second type of data and one or more instances of the first type of data, respectively. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the probability weights are applied to the one or more instances of the second type of data and one or more instances of the first type of data, respectively.
Claims 2-7, 9-14, and 16-20 inherit the deficiency noted in claims 1, 8, and 15, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret “applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, context data from the second type of analysis and one or more instances of the context data from the first type of analysis, respectively”.
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method for product identification, as claimed in claims 1-7, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine. Furthermore, the computer-readable medium, as claimed in claims 15-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of enabling a user to perform a business interaction. Specifically, representative claim 1 recites the abstract idea of: 
collecting a first type of data regarding an unidentified product;
performing a first type of analysis on the first type of data;
collecting a second type of data regarding the unidentified product;
performing a second type of analysis on the second type of data;
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product comprising:
feed forwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to a subsequent performing of the second type of analysis and a subsequent performing of the first type of analysis, respectively; and
applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, respectively;
outputting, based on the product identification, an identity of the unidentified product;
and enabling a user to perform a business interaction with a product matching the identity of the unidentified product.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of a sales activity, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because enabling the user to perform a business interaction with a product is a sales activity. Thus, representative claim 1 recites an abstract idea. 
In addition, under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to other subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, collecting a first type of data regarding an unidentified product; and collecting a second type of data regarding the unidentified product are types of observation. Additionally, performing a first type of analysis on the first type of data; performing a second type of analysis on the second type of data; based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product comprising: feed forwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to a subsequent performing of the second type of analysis and a subsequent performing of the first type of analysis, respectively; and applying a probability weight to one or more instances of the second type of data and one or more instances of the first type of data, respectively are types of evaluation. Furthermore, outputting, based on the product identification, an identity of the unidentified product is a type of judgment. Lastly, enabling a user to perform a business interaction with a product matching the identity of the unidentified product is a type of opinion. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes a computer for a computer-implemented method. 
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). Representative claim 1 does includes additional elements of a computer.
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claim 3 merely further define the abstract limitations of claim 1. Additionally, claims 2 and 4-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed one or more processors, one or more sensors, and a memory, and claim 15 includes the additional element of a computer readable medium. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to the application of the abstract idea to a general computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to the application of the abstract idea to a general computer. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Adato et. al. (US 20190149725 A1, herein referred to as Adato).

With respect to claim 1, Sinnet discloses:
A computer-implemented method for product identification, the method comprising {Sinnet, see at least: fig 1, 2A; [0063] a general overview of a method 200 for recognizing a food item}:
collecting a first type of data regarding an unidentified product {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0059] The infrared or IR camera generates IR image data by measuring the intensity of infrared waves and providing data representing such measurements over the observed area; [0065] Step 204 states to inspect the food preparation work area to obtain sensor image data. As described further herein, in embodiments, the sensors generate data in the form of image data of an area};
performing a first type of analysis on the first type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0083] IR image data measured within the area defined by the bounding box taken from the CNN output layer is further processed to more accurately determine an object's location};
collecting a second type of data regarding the unidentified product {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0058] the plurality of sensors includes a visible spectrum camera; [0060] the visible spectrum camera is an RGB camera to generate image data; [0065] Step 204 states to inspect the food preparation work area to obtain sensor image data … the sensors generate data in the form of image data of an area};
performing a second type of analysis on the second type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0096] Step 610 states to create multi-sensor point cloud. Image data from RGB and depth sensors are combined into a point cloud};
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product comprising 
feed forwarding data from one or more previous analyses of one of the first type of analysis and the second type of analysis to a subsequent performing of the second type of analysis and a subsequent performing of the first type of analysis, respectively {Sinnet, see at least: [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates; [0098] Step 630 states to register the multi-sensor point cloud to the IR sensor data and coordinates. The transformed RGBD point cloud is registered into the IR frame by projecting the RGBD data into the IR image frame ... In other embodiments, the registration process is reversed and the IR image is projected into the RGBD frame; [0100] Following step 630, the registered multi-sensor image data is fed into the CNN}; and
applying a probability to one or more instances of the second type of data and one or more instances of the first type of data, respectively {Sinnet, see at least: [0088] the object output vector 490 contains the location of recognized objects in the input layer reference frame and a confidence level that each such recognized object is the object the CNN has been trained to identify; [0102] the output layer of the CNN is the prediction vector which gives the objects recognized by the CNN, along with a confidence level (e.g., from zero to one)};
outputting, based on the product identification, an identity of the unidentified product {Sinnet, see at least: fig 4; [0080] As shown with reference to step 460, a CNN processes the image input data to produce the CNN output layer 470. In embodiments, the CNN has been trained to identify food items and food preparation items, kitchen items, and other objects as may be necessary for the preparation of food items; see also [abstract]};
Although disclosing a method for food identification, Sinnet does not disclose:
feed forwarding context data;
applying a probability weight; and
enabling a user to perform a business interaction with a product matching the identity of the unidentified product.
However, Adato teaches:
feed forwarding context data {Adato, see at least: [0256] Based on the presence and the absence of the commonalities, the machine learning module may categorize future received data. The machine learning module may employ product models in identifying visual characteristics associated with a type of product, such as those discussed above. For example, the machine learning module may identify commonalities from the product models of a specific type of product. When a future received image has the commonalities, then the machine learning module may determine that the image contains the specific type of product. For example, the machine learning module may learn that images containing “Coca-Cola Zero” have some commonalities. When such commonalities are identified in a future received image, the machine learning module may determine that the future received image contains “Coca-Cola Zero.”};
applying a probability weight {Adato, see at least: [0258] image processing unit 130 may utilize suitably algorithms and models to perform the product identification, as described above, and the result may include a plurality of suggested alternative product identities, where in some cases each suggested identity may be accompanied with a confidence level (for example, accompanied with a probability, and the probabilities of all the suggested alternative product identities may sum to 1)}; and
enabling a user to perform a business interaction with a product matching the identity of the unidentified product {Adato, see at least: [0254] image processing unit 130 may use classification algorithms to distinguish between the different products in the retail store. In some embodiments, .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning for product identification in a retail store as taught by Adato in the food identifying system of Sinnet in order to provide near real-time display of the retail store and a list of the actual products on the shelf for an online customer (Adato, see: [0238]).

With respect to claim 7, Sinnet and Adato teach the method of claim 1. Sinnet does not disclose:
allowing the user to view one or more comparable products to the product matching the identity of the unidentified product.
However, Adato teaches:
allowing the user to view one or more comparable products to the product matching the identity of the unidentified product {Adato, see at least: fig 13A; [0239] the near real-time display of retail store 105 may be presented to the online customer in a manner enabling easy virtual navigation in retail store 105; [0252] Based on image analysis described above, server 135 may divide image 1300 into eight segmentations, each including a type of products. Based on image analysis and the group of product models, server 135 may recognize the eight types of products, such as, “Soda 330 ml,” “Soda 2 L” “Cola 330 ml,” “POP 2 L,” “POP 330 ml,” “pretzels,” “Cheesy Crackers,” and “BBQ chips.”; [0259] the shelf may be a part of (or the product may be located in) an aisle or a part of the retail store dedicated to a first category of products, and the confidence level may be determined based, at least in part, on the compatibility of the suggested product identity to the first category}.

Regarding claims 8, 14 and 15, claims 8 and 14 are directed to a system, while claim 15 is directed to a computer program product. Claims 8, 14 and 15 recite limitations that are parallel in nature to those addressed above for claims 1 and 7, which are directed towards a process. Therefore, claims 8, 14, and 15 are rejected for the same reasons as set forth above for claims 1 and 7.
It is noted that claim 8 includes additional elements of:
A system,
one or more processors;
one or more sensors; and
a memory communicatively coupled to the one or more processors 
Sinnet discloses:
A system {Sinnet, see at least: [0053] an automated or robotic kitchen assistant system},
one or more processors {Sinnet, see at least: [0027] the system further includes one or more processors};
one or more sensors {Sinnet, see at least: [0027] system comprises a combination of sensors}; and
a memory communicatively coupled to the one or more processors {Sinnet, see at least: fig 2B; [0071] a computer, workstation, or server (each of which is represented by reference numeral 212) is shown comprising storage 214, and a processor 216}
It is noted that claim 15 includes additional elements of:
A computer program product, and
a computer readable storage medium
Sinnet discloses:
A computer program product {Sinnet, see at least: [0066] the image data is input to a customized software program, engine, or module. In embodiments, the image data is input to a Kitchen , and
a computer readable storage medium {Sinnet, see at least: fig 2B; [0071] a computer, workstation, or server (each of which is represented by reference numeral 212}.



Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Adato et. al. (US 20190149725 A1, herein referred to as Adato), in further view of Scanlin (US 20180032991 A1, herein referred to as Scanlin).

With respect to claim 2, Sinnet and Adato teach the method of claim 1. Sinnet does not disclose:
providing the user one or more locations where the product matching the identity of the unidentified product is available for purchase.
However, Scanlin teaches:
providing the user one or more locations where the product matching the identity of the unidentified product is available for purchase {Scanlin, see at least: [0041] Platform 300 will match the grocery store data items with a user's list of data items to advise a user of item availability and location}.
t would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the purchasing step as taught by Scanlin in the food identifying system of Sinnet and Adato because it would increase grocery shopping efficiency (Scanlin, see: [0015]). 

With respect to claim 3, Sinnet and Adato teach the method of claim 2. Sinnet does not disclose:
enabling the user to add the product matching the identity of the unidentified product to a shopping cart; and
allowing the user to purchase the product matching the identity of the unidentified product.
However, Scanlin teaches:
enabling the user to add the product matching the identity of the unidentified product {Scanlin, see at least: [0047] If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list}; and
allowing the user to purchase the product matching the identity of the unidentified product {Scanlin, see at least: [0047] Execution proceeds to step 622 wherein the user items purchased are tracked and stored}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sinnet and Adato to include the additional elements of Scanlin. One would have been motivated to do so in order to streamline the purchasing process. In the instant case, Sinnet and evidently teach a food identifying and shopping system. Scanlin is merely relied upon to illustrate the additional functionality of adding the product to a list in order to purchase the item. Moreover, since the elements disclosed by Sinnet, as well as Adato and Scanlin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sinnet, in view of Adato, in further view of Scanlin.
It is noted that Sinnet does not disclose a shopping cart, and Scanlin does not explicitly teach a shopping cart. However, Adato teaches:
enabling the user to add the product to a shopping cart {Adato, see at least: [0238] Products selected for purchase may be placed into a virtual shopping cart until the customers complete their virtual shopping trip}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart as taught by Adato in the food identifying and shopping system of Sinnet and Adato because it would enable the user to conveniently purchase the items online (Adato, see: [0238]).
Regarding claims 9-10 and 16-17, claims 9-10 are directed to a system, while claims 16-17 are directed to a computer program product. Claims 9-10 and 16-17 recite limitations that are parallel in nature to those addressed above for claims 2 and 3, which are directed towards a process. Therefore, claims 9-10 and 16-17 are rejected for the same reasons as set forth above for claims 2-3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Adato et. al. (US 20190149725 A1, herein referred to as Adato), in further view of Vyas et. al. (US 20110276430 A1, herein referred to as Vyas).

With respect to claim 4, Sinnet and Adato teach the method of claim 1. Sinnet does not disclose:
providing the user one or more locations where the product matching the identity of the unidentified product can be sold by the user.
However, Vyas teaches:
providing the user one or more locations where the product matching the identity of the unidentified product can be sold by the user {Vyas, see at least: [0158] the potential market recommending means 126 recommends to the sellers whose sale proposals are stored in the database 102 the markets/locations where the index price or generally prevailing prices are higher than their current selling price}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included selling locations as taught by Vyas in the food identifying and shopping system of Sinnet and Adato because it enables buying/selling of goods at most optimal prices realizable (Vyas, see: [0024]).

Regarding claims 11 and 18, claim 11 is directed to a machine, while claim 18 is directed to a computer program product. Claims 11 and 18 recite limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a process. Therefore, claims 11 and 18 are rejected for the same reasons as set forth above for claims 3 and 5-6.
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Adato et. al. (US 20190149725 A1, herein referred to as Adato), in further view of Belvin (US 9165320 B1, herein referred to as Belvin).

With respect to claim 5, Sinnet and Adato teach the method of claim 1. Sinnet does not disclose:
allowing the user to read one or more reviews of the product matching the identity of the unidentified product.
However, Belvin teaches:
allowing the user to read one or more reviews of the product matching the identity of the unidentified product {Belvin, see at least: [Col. 5, LL. 25-32] In some embodiments, the information for items in the catalog data can include, for example, item prices, item features, item images, item specifications, item descriptions, video clips, audio clips, user comments, reviews from both paper and online-based periodicals and/or the like. Illustratively, a package of lettuce available from the electronic marketplace can be associated with a price and user reviews for the product}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the reviews as taught by Belvin in the food identifying and shopping system of Sinnet and Adato because it would improve user shopping experiences (Belvin, see: [Col. 1, LL. 15-17).

With respect to claim 6, Sinnet, Adato, and Belvin teach the method of claim 5. Sinnet further discloses:
information regarding an accuracy of product identification {Sinnet, see at least: [0102] In embodiments, the output layer of the CNN is the prediction vector which gives the objects recognized by the CNN, along with a confidence level (e.g., from zero to one)}
Sinnet and Adato do not disclose:
wherein a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding an accuracy of product identification for the product matching the identity of the unidentified product.
However, Belvin teaches:
wherein a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding product identification for the product matching the identity of the unidentified product {Belvin, see at least: [Col. 5, LL 25-32] In some embodiments, the information for items in the catalog data can include, for example, item prices, item features, item images, item specifications, item descriptions, video clips, audio clips, user comments, reviews from both paper and online-based periodicals and/or the like. Illustratively, a package of lettuce available from the electronic marketplace can be associated with a price and user reviews for the product; [Col. 13, LL. 2-3] In particular, a user can input any comments via text field or interface element 702}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Sinnet, Adato and Belvin to include the additional elements of Belvin. One would have been motivated to do so in order to inform the users of any discrepancies between the identified item and the actual item. In the instant case, Sinnet, Adato and Belvin evidently teach a food identifying and shopping system. Belvin is merely relied upon to illustrate the additional functionality of reviewing the items. Moreover, since the elements disclosed by Sinnet, as well as Adato and Belvin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to 
	
Regarding claims 12-13 and 19-20, claims 12-13 are directed to a machine, while claims 19-20 are directed to a computer program product. Claims 12-13 and 19-20 recite limitations that are parallel in nature to those addressed above for claims 5-6, which are directed towards a process. Therefore, claims 12-13 and 19-20 are rejected for the same reasons as set forth above for claims 5-6.

Response to Arguments
	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page10 of the Remarks, Applicant argues that the claims are not directed to an abstract idea and “the Examiner has erred in the interpretation of Appellant's claims as the Examiner has oversimplified the claims and has failed to account for the specific requirements of the claims.” The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In addition, the October 2019 PEG Update explicitly points out that “a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.” Furthermore, a claim can recite more than one judicial exception. Mental processes are also considered abstract ideas, and claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. This includes claims that recite a mental process even if they are claimed as being performed on a computer, and the use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation.

In conclusion, the claims recite both a certain method of organizing human activity and a mental process, and in this case, the certain method of organizing human activity is a business interaction (i.e. commercial activity), making claims 1-20 ineligible. Therefore, the rejection is maintained in this aspect.

With respect to Applicant’s arguments on pages 12-13 of the Remarks that “the claims as amended recite an improvement to product identification technologies,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0001] and [0014] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as inaccurate human guesses and streamlining business applications. Although the claims include computer technology such as a computer, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the mental task of product identification which in turn improves commercial tasks, i.e. business applications, for identified products. The claimed process, while arguably resulting in improved product identification, is not 

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.
	

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Healey et. al. (US 20100332571 A1) was used to further understand the evolution of using devices for identifying products, particularly food.
Lardinois (2016 NPL) was used to further understand how machine learning for product identification can be used in a commercial sense.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3625                                                                                                                                                                                         
/MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625